Appeals from a judgment of the 'Supreme Court at Special Term, entered September 28, 1970 in Albany County, which granted petitioners’ application, in a proceeding under CPLR article 78, to restrain the Central Council of the Student Association of the State University of New York at Albany from expending student activity fees for purposes other than those of an educational, cultural, recreation or social nature. Appeal dismissed, without costs to any party, on the grounds that the regulations promulgated by the Trustees of the State University subsequent to the decision of the court below (64 Misc 2d 89) have rendered the appeal academic. Reynolds, J. P., Staley, Jr., Greenblott. Cooke and Simons, JJ., concur.